Case 1:20-cv-05596-PGG Document 1-4 Filed 07/20/20 Page 1 of 2




                         EXHIBIT D
                           Case 1:20-cv-05596-PGG Document 1-4 Filed 07/20/20 Page 2 of 2
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                          5/31/20, 8*05 PM




                                                                                Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike; a YA novel
 Aimee Condayan <aimee.condayan@gmail.com>                                                             Fri, May 29, 2020 at 12:47 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    Here's my response to her request for the full manuscript (including the attachment).

    ---------- Forwarded message ---------
    From: Aimee Condayan <aimee.condayan@gmail.com>
    Date: Mon, Jan 20, 2014 at 3:09 PM
    Subject: Re: A Zine Called Mike; a YA novel
    To: Sarah LaPolla <sarah@bradfordlit.com>


    Hi, Sarah,

    Sure thing! I've attached it. Thanks so much! I have now stopped tinkering, but I do admit that I have done some very
    minor dialogue tinkering with the first chapters, but can easily revert to the draft you have read if need be. I should
    mention that the first thirty pages are out with another agent as of this past Thursday, but not on an exclusive basis.
    Let me know if you need anything else.

    Cheers,
    Aimee Condayan
    703-282-2940
    [Quoted text hidden]



    --
    Aimee C.

          AZineCalledMike.doc
          534K




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…=msg-f%3A1668055456066374975&simpl=msg-f%3A1668055456066374975    Page 1 of 1
